Citation Nr: 1753758	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has broadened the Veteran's claim as reflected on the title page to ensure consideration of all diagnoses of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include MDD and PTSD.  In service, he received second degree burns to his abdomen while removing a radiator cap off of a car.  Subsequently, he developed scars on his mid and lower abdomen that extend to his right lower abdomen.  The Veteran asserts that this in-service accident aggravated his mental health and he self-medicated which lead to major depression.  See Board Hearing Transcript (Tr.) at 3.  The Veteran is service-connected for hyperpigmented scar, mid abdomen extending to right lower abdomen, secondary to second degree burn.

The Veteran underwent a VA examination to determine the nature and etiology of his psychiatric problems in February 2011.  The examiner diagnosed depressive disorder; polysubstance dependence, in reported early full remission; and personality disorder with antisocial traits.  The examiner opined that it is less likely as not that the depressive disorder is due to or aggravated by the Veteran's service-connected hyperpigmented scar.  He stated that the depressive disorder is most likely due to the Veteran's chronic substance abuse problems that began prior to his military service and his subsequent poor job history and current financial problems.  The examiner also indicated that another factor that was inconsistent with the Veteran's claim that the depression was secondary to the scars was that the Veteran developed the scarring during active duty in the mid/late 1980s but did not seek mental health treatment until approximately 2005.

An addendum opinion is needed because the examiner did not provide a complete rationale for why the Veteran's depression is secondary to substance abuse, poor job history, and financial problems rather than his service-connected scar.  Further, in the examiner's rationale for his negative opinion, he relies on the Veteran not seeking mental health treatment until 2005.  The Board notes that the mere fact that a veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In addition, the December 1984 enlistment examination report shows that the Veteran did not report depression or excessive worry.  However, the January 1988 separation examination report shows that he reported depression or excessive worry.  The examiner did not provide a specific opinion on whether the Veteran's psychiatric condition is otherwise related to service on a direct basis (although he noted it was most likely secondary to the polysubstance abuse) and did not address the report of depression in his service treatment records.  For these reasons, an addendum opinion is warranted.

On remand, any additional private or VA treatment records in existence relevant to the Veteran's claim should be identified and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant VA or private treatment records concerning the issue on appeal.

All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2.  After obtaining any additional evidence, return the claims file and a copy of this remand to the February 2011 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.  The entire claims file must be reviewed by the examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  The examiner is requested to address the following:

(a) Identify all psychiatric disorders that have been diagnosed since the claim was filed in December 2010.  The examiner is advised that the Board notes diagnoses of MDD, PTSD, anxiety, and polysubstance dependence.  If the examiner determines that any or all of these prior diagnoses are not/were not valid, the examiner must reconcile his or her opinion with these previous diagnoses.  

The examiner should address the February 2011 VA examination report noting diagnoses of depressive disorder and polysubstance dependence; the September 2015 VA treatment record showing diagnoses of PTSD, alcohol use disorder, and depression; and the July 2017 VA treatment record indicating diagnoses of alcohol use disorder, MDD, unspecified anxiety, and PTSD.

(b) For each psychiatric disorder diagnosed during the appeal (to specifically include anxiety, MDD, and PTSD) is it at least as likely as not (50 percent probability or more) that such disorder had onset in service or is related to service?  

In addressing this question, the examiner should address the January 1988 separation examination report showing that the Veteran reported depression or excessive worry.

(c) If the criteria for PTSD are met, specify the stressor(s) supporting the diagnosis.

(d) The examiner should also answer whether it is at least as likely as not that any acquired psychiatric disorder was proximately caused or aggravated by his service-connected hyperpigmented scar, mid abdomen extending to right lower abdomen, secondary to second degree burn.

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to aggravation.

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. 

The examiner is further advised that in determining whether the Veteran meets the criteria for a psychiatric diagnosis, consideration of medical and lay evidence both prior to and since the filing of the claim for service connection is required.  The Veteran is generally competent to report symptoms and treatment, and his lay statements should be considered in formulating the requested opinions.

If it is not possible to provide the opinions without resorting to speculation, then explain why (e.g. the inability to provide an opinion is based on the limits of medical knowledge).  If there is additional evidence missing from the record that could enable an opinion to be provided, then please identify it.

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




